department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b date c state d individual e individual f individual g firm h dollar amount j dollar amount k dollar amount dollar amount m dollar amount n dollar amount p state q state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below letter cg catalog number 47630w issues do you fail to meet either the operational or organizational_test yes for the reasons stated below will you operate in a commercial non-exempt manner yes for the reasons given below are private interests being served prohibiting you from qualification under sec_501 of the code yes for the reasons given below facts you were incorporated in the state of c on date b your incorporator is d your articles of incorporation state that your specific purpose is to promote the financial health of the communities’ heroes and to provide educational opportunities to those same individuals and or entities your articles also provide that you are formed for exclusive c purposes article xiv of your articles states that the board_of directors may revoke the appointment of the incorporator director as agent at any time and shall have the power to fill any vacancy in such position your bylaws state that your specific purposes are charitable and educational within the meanings of internal_revenue_code sec_501 specifically to promote the financial health of the communities’ heroes and to provide educational opportunities to those same individuals and or entities sec_3_3 of your bylaws state that so long as the incorporator remains on the board_of directors all additional directors should there be any shall be appointed and removed by the incorporator for terms set by the incorporator at the time of appointment if the incorporator is no longer on the board_of directors directors shall be elected by the existing board_of directors if dismissed by the incorporator the dismissed director's term shall cease immediately and appointment of a new director may be made by the incorporator you submitted a conflict of interest policy that was not executed you are formed to provide assistance to community heroes seeking assistance for various services at discounted prices services include home loan lending real_estate purchase sales insurance financial planning home construction title escrow and credit debt repair you provide a list of services to community heroes through affiliated letter cg catalog number 47630w organizations who have been approved by you to provide such services to referred clients community heroes are defined as the following individuals either active or retired government - city state federal military - all branches all veterans including the national guard reserves and coast guard schools systems - public private medical systems - public private ems personnel - fire police medical you submitted pages from your website that include descriptions of your programs and services your home page states that your program is designed to target screen and maintain a strategic network of professionals and companies that provide quality assurance to community heroes at discounted prices not available to the general_public also you state that your primary goal is to provide comprehensive solutions which help make homeownership and financial security affordable and easily accessible providing convenient all-in-one programs which showcase the best products and services at the best prices by the best professionals in addition the website provides a list of affiliates as well as each affiliated service provided at discounted prices d is employed by an affiliate lender g and is a presenter for some of your educational forums f who holds the position of client relations is also employed by g you projected salaries for each of your board members d e as program coordinator and f but indicated that none had been paid to date you stated the board would be expanded to include members of the affiliate organizations as well as members of the armed_forces police and firemen’s organizations you subsequently expanded your board_of directors to add three new members removing e d and f remained one of the three new members has a familial relation to d and all are employed in the financial banking industry your facility has moved and is currently located inside g’s facility consisting of one office and shared conference room and lobby the landlord of the facility is an unrelated third party you provided descriptions of each of your programs offered in conjunction with your affiliates initially you stated that classes seminars were written by the instructor and not by you although your board does approve the class outline content handouts and other materials instructors for classes seminars will be chosen from the list of affiliates you later indicated that you write the educational material used conduct the seminars letter cg catalog number 47630w and at times include a guest speaker from an affiliate actual materials from seminars that had been conducted show materials were brought to you by an affiliate a local real_estate company and other materials list the presenter as d from g with another local realty executive classes are strictly for educational_purposes and participants are referred to your website for a list of affiliates discounts available include lender credit towards closing costs free financial consultations appraisal discounts builder discounts manufactured_home dealer agent's commissions and title fee discounts you do not meet with applicants your only contact is to determine if the individual meets your criteria as a hero and is therefore eligible to receive referred individual affiliate the discounted services the heroes meet in credit towards closing person with discounts estate costs from real the you anticipated raising funds via several methods affiliates pay annual membership fees of h dollars and the lender affiliate will donate j dollars for every loan that closes you also expect donations from the community grants from municipal down payment assistance programs annual the community as well as the fire department actual financial data from your first year and projections for the next two years show all of your income being received through fees affiliates employers and fundraisers involving affiliates are chosen through an application process conducted by your board that involves a credit check employment history and a background check the affiliates are involved with each of your educational seminars which allows exposure of the affiliate in their hero participants you determine affiliate discounts current discounts include lender - k dollars title fee - realtor - dollars appraiser - m dollars financial advisor k dollars - credit repair - n dollars per person affiliates may also attend any seminar for networking with field the approximately of your class seminar attendees have income levels under of the area median income and you work with other non-profit agencies in regards to down payment assistance for income levels under of the area median income the statistic was based upon mortgage loans processed by g as a result of your referrals your seminars are held throughout the states of c p and q to date all seminars have been provided free of charge law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual letter cg catalog number 47630w sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified to meet either the organizational_test or the operational_test it is not exempt if an organization fails in such section c -1 b i section organized exclusively for one or more exempt purposes only organization provides that regulations the of an organization articles its if is of a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose c -1 d ii of the regulations states that section an organization must demonstrate that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by to lessen organizations designed to accomplish any of the above purposes or i neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_67_138 - the organization's training of low-income families on various aspects of house-building and homeownership is educational since the training is useful to and develops the capabilities of the individuals who receive it and benefits the community the organization's other activities in assisting families in need to obtain adequate housing are charitable since they provide relief to the underprivileged lessen the burdens of government and are a means of combating community deterioration accordingly the organization is exempt from federal_income_tax under sec_501 of the code revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation’s ownership of common_stock that paid no dividends of a corporation controlled by the foundation’s creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code revrul_69_441 - by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization is relieving the poor and distressed furthermore by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization is instructing the public on subjects useful to the individual and beneficial to the community accordingly the organization is exempt from federal_income_tax under sec_501 of the code revrul_70_186 1970_1_cb_128 found that it would be impossible to accomplish the organization's charitable purposes of cleaning and maintaining a lake without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to private interest must not be substantial in the context of the overall public benefit conferred by the activity letter cg catalog number 47630w revrul_70_585 1970_2_cb_115 found where an organization's program is not designed to provide relief to the poor or to carry out any other charitable purpose within the meaning of the regulations applicable to sec_501 of the code it is not entitled to exemption under sec_501 of the code see situation revrul_80_287 1980_2_cb_185 denied exemption under c to an organization that involved a non-profit lawyer referral service that arranges at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name is on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities are directed toward assisting individuals in obtaining preventive or remedial legal services and as such are not specifically designed to eliminate prejudice or discrimination or to defend human and civil rights secured_by law and does not confer a charitable benefit on the community although the lawyer referral service provides some public benefit a substantial purpose of the program is promotion of the legal profession in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 35_tc_490 provided that where an exempt_organization engages in a purpose to benefit the private interest rather than the organization exemption may be lost exempt_organization a transaction with a related interest and there is transaction ultimately profitable though proves even the the for in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for its primary purpose was not charitable educational or scientific but rather profit commercial not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to in addition the court found that the organization's financing did letter cg catalog number 47630w charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in p l l scholarship v commissioner t c an organization operated bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar accountant also the director of the bar as well as two players the board was self-perpetuating the court reasoned that since the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners in easter house v u s ct_cl affd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of letter cg catalog number 47630w policies and reasonableness of below cost services provided financial include alia whether the additional organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations pricing factors reserves inter application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt both organized and operated exclusively for purposes described in sec_501 as set forth below because you fail both the organizational and operational tests you do not meet the specifications of sec_1_501_c_3_-1 of the regulations and therefore do not qualify for exemption under c an organization must be organizational_test promote the to demonstrate that it is organized exclusively for exempt purposes an organization must have valid purpose and dissolution provisions sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations your articles provide that your specific purpose is to provide educational opportunities to those same individuals and or entities your articles are not limited to one or more exempt purposes specifically promoting the financial health of community heroes is not an exempt_purpose therefore you do not have a valid purpose clause are not organized for exempt purposes and fail the organizational_test the communities heroes and financial health of to operational_test an organization must establish that it is to satisfy the c operational_test operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations all of your time and resources are devoted to providing referrals to for- profit entities you enter into agreements with for-profit service providers also known as affiliates to provide discounted rates to community heroes the for-profit entities then provide various services related to home buying to the referred individuals at discounted rates providing referrals to for-profit entities for does not necessarily provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable you claimed that of your seminar attendees have income levels under of the median income the statistic was based upon the mortgage loans that were completed by g your seminars are not restricted to that specified county rather they are offered in three states there is no evidence that you consider the income of the individuals to whom you provide referrals therefore your services are not directed letter cg catalog number 47630w exclusively to poor and or distressed individuals accordingly you are unlike the organizations described in revrul_67_138 supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed you are similar to the organization described in situation of revrul_70_585 in that you are providing assistance to individuals that are not poor and distressed thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code as you have failed to establish that you are operated exclusively for one or more exempt purposes you fail the operational_test substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose generally the factors proffered by courts focus on the nature of the activities and how an organization conducts its business a substantial part of your activities consists of providing referrals to for-profit affiliates not an exempt_purpose but rather a substantial nonexempt commercial which is purpose like the organizations in easter house airlie and living faith you are in direct competition with commercial businesses because you are making referrals to for- profit affiliates to provide the various services required to purchase a home you are similar to the organization in revrul_80_287 in that providing services of an ordinary commercial nature in a community is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes while you do limit your referral service to specified individuals in the community the specified individuals are not necessarily poor or distressed you conduct your consulting activities in the same manner as commercial enterprises for example you charge your affiliates fees in order to participate in your program and receive referrals and you set the discount rates that will be offered accordingly your commercial activities evidence a substantial nonexempt commercial purpose the activities you identify as charitable are merely incidental to your business of providing referrals for a fee your operational focus is on generating affiliate fees from your consulting activities like the organizations described in better business bureau and easter house your activities have an underlying commercial motive that distinguishes your activities from those carried out by a charitable_organization structure substantial your finance nonexempt commercial purpose you initially indicated that you will solicit donations from the community apply for grants and hold fundraisers however your actual financial data shows all of your income was received from affiliate fees your revised further demonstrates that operate for you a letter cg catalog number 47630w budgets show your income will continue to be received solely from affiliate fees there is no evidence that you have received contributions or gifts from disinterested members from either the general_public or through fundraising events accordingly you are like the organization described in b s w group its financing did not resemble that of the typical sec_501 organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit your operations are financed entirely by revenue earned from fees paid_by affiliates to participate in your referral service program receiving support primarily from consulting fees is indicative of a nonexempt purpose easter house supra inurement an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations control is an important factor in determining whether an organization operates for the benefit of private interests similar to the organizations in p l l scholarship v commissioner leon a beeghly v commissioner and revrul_67_5 you do not have adequate safeguards that will protect you in your dealings with g d who is employed by g controls you based upon the provisions found in your articles and bylaws while you allege that d does not retain the authority to appoint or remove directors your bylaws and articles indicate otherwise sec_3_2 sec_3_3 and sec_4 all provide that if the incorporator is a board member they retain the authority to remove and appoint all board members your articles do not provide otherwise article xiv does provide that d may be removed by the board as agent not as incorporator further because d has family and business relations with two other board members the majority of your governing body is related for these reasons d retains unchecked control_over your board and you and demonstrates that you are serving private rather then public interests d and f are employed by g another board member is related to d any business generated through you to g confers a direct benefit on both d and f as well as g thus you failed to demonstrate that insiders will not benefit from your relationship with g because d is an insider this also results in inurement in revrul_70_186 it was found that it would be impossible to accomplish the organization’s charitable purposes of cleaning and maintaining a lake without providing benefit to certain private property owners the referrals that you provide to for-profit corporations benefit the for-profit entities a more then insubstantial manner in addition your referrals result in the receipt of discounted services by those who are not poor or distressed the private benefit in this case is more then insubstantial in relation to the overall public benefit your activities result in private benefit to your affiliates your in letter cg catalog number 47630w board and to the referred individuals receiving discounted services not otherwise available to the public therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 and you do not qualify for exemption conclusion the facts and law above provide three reasons any one of which is alone sufficient to deny exemption you fail the organizational_test as your purposes are too broad you operate in a commercial manner by providing referrals for a fee and more then an insubstantial benefit is being provided to your board and affiliates through your operations any public purposes for which you may operate are only incidental to these nonexempt purposes and operations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 a protest if you believe this determination is incorrect you have the right to file to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects if your statement does not provide a basis to reconsider our our determination determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include o n o r e a e the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this letter cg catalog number 47630w under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct stating that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not you can find more information about representation in publication already done so practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
